INVESTMENT MANAGERS SERIES TRUST 803 W. Michigan Street Milwaukee, Wisconsin53233 VIA EDGAR December 30, 2013 Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC 20549 Re: Investment Managers Series Trust (filing relates to FAMCO MLP & Energy Infrastructure Fund) (File No. 811-21719) Dear Sir or Madam: We are attaching for filing on behalf of Investment Managers Series Trust (the “Registrant”) Amendment No. 451 to the Registrant’s Registration Statement on Form N-1A (the “Amendment”) pursuant to the Investment Company Act of 1940, as amended, relating to Registrant’s FAMCO MLP & Energy Infrastructure Fund series (the “Fund”). The attached Amendment is being filed for the purpose of changing the fund name and other non-material information contained in the private placement memorandum and statement of additional information for the Fund currently in effect. The Amendment is to become effective on December 31, 2013. Please direct your comments to Joy Ausili at (626) 914-1360.Thank you. Sincerely, /s/JOY AUSILI Joy Ausili Investment Managers Series Trust Secretary 626-914-1360
